926 F.2d 1573
Oliver M. BOND and Herta R. Bond, Plaintiffs-Appellants,v.OCTAGON PROCESS, INC., Defendant-Appellee.
No. 90-8898.
United States Court of Appeals, Eleventh Circuit.
March 28, 1991.

E. Freeman Leverett, Heard, Leverett, Adams and Phelps, P.C., Elberton, Ga., for plaintiffs-appellants.
Carl R. Woodward, III, Carella, Byrne, Bain, Gilfillan, Cecchi & Stewart, Roseland, N.J. and Peter J. Anderson, Peterson, Dillard, Young Self & Asselin, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Georgia, Duross Fitzpatrick, District Judge.
Before TJOFLAT, Chief Judge, DUBINA, Circuit Judge, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of the district court's dispositive opinion, which is reported as Bond v. Octagon Process, Inc., 745 F. Supp. 710 (M.D.Ga.1990).


2
AFFIRMED.